DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 8.15.22.
Claims 1-10 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 8.15.22 have been fully considered.  Applicant has made amendments to independent claims 1, 9. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: However, Klassen fails to disclose that each of the plurality of grooves extends continuously from an axially outer surface to an axially inner surface of the annular thrust stator core, as recited in Applicant's amended independent claims 1 and 9. As shown in FIG. 3 of Klassen, the cuts 46 are not axially continuous in the laminated structural members 24. The cuts 46 are aligned in alternating laminated structural members 24, as shown in FIGS. 2 - 4 of Klassen. As shown in FIG. 3, a radial cut is at an inner radial end in an M laminate 38 of the structural members 24 and a radial cut is at an outer radial end in a W laminate 40, as shown in FIG. 3. Thus, the cuts 46 do not extend continuously from an axially outer surface to an axially inner surface of the annular thrust stator core, as recited in Applicant's independent claims 1 and 9.
Examiner Response 1: Independent claims 1 and 9 are amended with new limitations. Examiner will examine amended claims 1 and 9 in sections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp  in view of Klassen.
Regarding Claim 1 , Knopp discloses a compressor [Abstract] to increase the pressure of a fluid refrigerant [Para 0005], the compressor comprising:
 a magnetic thrust bearing (Fig 17 below, 48) configured to support rotation of a shaft (Fig 17, 42), wherein the magnetic thrust bearing comprises: 
an annular thrust stator core (Fig 17, 48s); and 
an annular thrust rotor (Fig 17, 48r); the annular thrust rotor being disposed at least partially within an annular space defined by the thrust stator core(Fig 17, 48s); 
wherein the shaft (Fig 17, 42)  extends through the thrust rotor (Fig 17, 48r). Knopp does not explicitly disclose a plurality of grooves extending partially and radially through the stator core.
	Klassen discloses a plurality of grooves (Klassen, Fig 3 below, 46) extending partially and radially (Klassen, Fig 3, R) through the stator core (Klassen, Fig 3, 40); each of the plurality of grooves extending continuously(Klassen, Fig 3, Ax)  from an axially outer surface (Klassen, Fig 3, S1) to an axially inner surface (Klassen, Fig 3, S2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the compressor with the magnetic thrust bearing of Knopp with the plurality of grooves extending partially and radially and axially through the stator core as taught by Klassen in order to reduce eddy current losses [Klassen, Para 0024].

    PNG
    media_image1.png
    250
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    626
    613
    media_image2.png
    Greyscale

Regarding Claim 2, Knopp in view of Klassen discloses the compressor according to claim 1.  Knopp in view of Klassen further discloses the compressor [Knopp, Abstract]  is in fluid communication with a refrigerant loop [Knopp, Fig 2 below, Para 0017] that circulates the fluid refrigerant, and wherein refrigerant loop is configured to exchange thermal energy with a circulating loop of water [Knopp, Para 0005].

    PNG
    media_image3.png
    543
    776
    media_image3.png
    Greyscale

Regarding Claim 3, Knopp in view of Klassen discloses the compressor according to claim 2.  Knopp in view of Klassen further discloses the fluid refrigerant is R32, R134A, R452B, R454B, R513A, R515A, R515B, R466A, R1233zd, R1233zd(E) or a refrigerant blend comprising HFO-1234yf [Knopp, Para 0008, Para 0017].
Regarding Claim 4, Knopp in view of Klassen discloses the compressor according to claim 1.  Knopp in view of Klassen further discloses a controller (Knopp, Fig 2 above, 20) configured to control the emulated frequency (Knopp, Para 0063, Para 0088] of pulse-width-modulated power from a power source (pulse width modulation of power is well known in the art to improve efficiency and reduce energy consumption).
Regarding Claim 5, Knopp in view of Klassen discloses the compressor according to claim 1.  Knopp in view of Klassen further discloses the radial height (Klassen, Fig 6 below, H1) of at least one of the plurality of the groove (Klassen, Fig 3 above, 46)  is substantially the same as the radial height of the location in the thrust stator core with the highest density of eddy currents [Klassen, Para 0024] (Klassen discloses how to break the eddy current flow path based on where the eddy current is. Additionally, the radial height is a result effective variable as a result of routine optimization [MPED 2144.05] ,because sufficient number of experiments whether virtual or physical can be used to arrive at the correct radial height which reduces the eddy current losses).

    PNG
    media_image4.png
    663
    395
    media_image4.png
    Greyscale

Regarding Claim 6, Knopp in view of Klassen discloses the compressor according to claim 1.  Knopp in view of Klassen further discloses the plurality of grooves (Klassen, Fig 3 above, 46)  extend from a radially innermost external surface (Klassen, Fig 3, S3) of the thrust stator core (Knopp, Fig 17 above, 48s) and toward a radially outermost external surface (Klassen, Fig 3, S4) of the thrust stator core.
Regarding Claim 7, Knopp in view of Klassen discloses the compressor according to claim 1.  Knopp in view of Klassen further discloses the plurality of grooves (Klassen, Fig 3 above, 46a) extend from a radially outermost external surface (Klassen, Fig 3, S4) of the thrust stator core (Knopp, Fig 17 above, 48s) and toward a radially innermost external surface (Klassen, Fig 3, S3) of the thrust stator core.
For Claims 5, 6 and 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the compressor with the magnetic thrust bearing of Knopp in view of Klassen with the radial groove extending from the innermost external surface towards the outermost external surface with a height of the groove being equal to that of the location of highest density of eddy currents in order to break the flow of eddy current where it occurs the most without affecting the structural integrity of the stator core.
Regarding Claim 9, Knopp discloses a magnetic thrust bearing assembly (Fig 17 above, 48), comprising:
an annular stator core (Fig 17, 48s) configured to support electrical winding (all stators have electrical winding). Knopp does not disclose the stator core comprises a plurality of grooves extending partially and radially through the stator core, each of the plurality of grooves extending continuously from an axially outer surface to an axially inner surface.
Klassen discloses the stator core (Klassen, Fig 3 above, 40).comprises a plurality of grooves (Klassen, Fig 3, 46,46a) extending partially (Klassen, Fig 3, 46,46a) and radially (Klassen, Fig 3, R) through the stator core, each of the plurality of grooves extending continuously(Klassen, Fig 3, Ax)  from an axially outer surface (Klassen, Fig 3, S1) to an axially inner surface (Klassen, Fig 3, S2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a magnetic thrust bearing assembly of Knopp with the plurality of grooves extending partially and radially and axially through the stator core as taught by Klassen in order to reduce eddy current losses [Klassen, Para 0024].
Regarding Claim 10, Knopp in view of Klassen discloses the magnetic thrust bearing assembly according to claim 9.  Knopp in view of Klassen further discloses the plurality of grooves (Klassen, Fig 3 above, 46, 46a) extends from at least one external surface (Klassen, Fig 3, S3) of the annular stator core (Klassen, Fig 3, 40)to a second external surface (Klassen, Fig 3, S5) of the annular stator core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic thrust bearing assembly of Knopp  having a stator core with electrical windings and grooves extending from one external surface to a second external surface as taught by Klassen to break the flow of eddy current where it occurs the most without affecting the structural integrity of the stator core [Klassen, Para 0024]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of Klassen and Schwab.
Regarding Claim 8, Knopp in view of Klassen discloses the compressor according to claim 1.  Knopp in view of Klassen disclose the shaft (Knopp, Fig 17 above, 42), but does not disclose a support ring disposed radially outboard of the shaft, wherein the support ring comprises a plurality of slots that partially define a mounting portion configured to press radially inward against the shaft during rotation of the shaft.
Schwab discloses a support ring (Schwab, Fig 11 below, 10) disposed radially outboard of the shaft (Schwab, Fig 11, 110), wherein the support ring comprises a plurality of slots (Schwab, Fig 1 below, 16) that partially define a mounting portion configured to press radially inward against the shaft [Schwab, abstract] during rotation of the shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the compressor of Knopp in view of Klassen with the support ring disposed radially outboard of the shaft with a plurality of slots that define a mounting portion that press radially inward against the shaft as taught by Schwab in order to ensure the support ring offers significant resistance to any movement along the axial direction of the shaft [Schwab, Abstract].

    PNG
    media_image5.png
    349
    377
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    316
    277
    media_image6.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832      


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832